This case was affirmed on a former day of this term, and now comes before us on a motion for rehearing.
Appellant insists the court was in error in holding that the witness Scoggins' testimony was introduced on the trial of this case, and that, therefore, there was no legal basis for holding that the court did not err in refusing the continuance. Appellant in his motion for a new trial says that the witness Scoggins testified in the first trial in regard to seeing appellant with a suit case, and at second trial the testimony was introduced by agreement, but Scoggins' testimony in regard to the ink being spilled, was not introduced at the second trial, and that was what appellant's continuance was for; that is, to get Scoggins to testify in regard to the ink being spilled, and getting appellant's suit case. Conceding *Page 42 
the inaccuracy suggested by appellant's counsel, still the evidence becomes entirely immaterial in this case for another reason: The suit case of the deceased, which was introduced in evidence and which case had been found in appellant's possession, was thoroughly identified by a rivet that deceased had placed in the suit case a short while before the homicide, and the testimony, therefore, of the witness Scoggins became immaterial in the light of this record. Furthermore, the counter affidavits filed by the State resisting the motion for continuance show that the witness Scoggins was in New Mexico, and no sort of diligence was exercised by appellant to obtain his testimony. We again hold that the evidence clearly shows murder in the perpetration of robbery, and still believe the case should be affirmed.
The motion for rehearing is accordingly overruled.
Overruled.